Citation Nr: 0931823	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-34 139 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for muscle tension 
headaches.

3.  Entitlement to an increased disability rating for 
cervical spine disease, currently rated 20 percent disabling.

4.  Entitlement to an increased disability rating for 
degenerative joint and disc disease of the thoracolumbar 
spine, currently rated 20 percent disabling


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado.  The Veteran testified at a Board hearing in July 
2009, with regard to the service connection issues in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Seizure disorder and muscle tension headaches

At the July 2009 Board hearing, the Veteran referred to 
private treatment shortly before and after separation, the 
records for which have not associated with the claims file.  
Specifically, the Veteran testified that he was admitted to 
Parkview Hospital in Pueblo, Colorado and treated for grand 
mal seizure in 1993.  The Veteran also testified that he 
continued treatment with a Dr. Zuni, a neurologist originally 
affiliated with Parkview Hospital, for several years 
beginning in 1994.

In June 2005, the Veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information, containing 
the names of several institutions at which he claimed to have 
received treatment, including:  Parkview Hospital, Southwest 
West Medical, St. Mary Corwin Hospital, and Emergicare, all 
in Pueblo, Colorado; and Memorial Hospital and Emergicare in 
Colorado Springs, Colorado.  However, the Veteran did not 
identify street addresses.  

The RO responded with a June 2005 letter informing the 
Veteran that complete addresses are required to obtain 
private treatment records, with no response from the Veteran.  
The RO again requested complete street addresses for several 
treating institutions in a May 2008 letter, with no response 
from the Veteran.

While the RO appears to have fulfilled its duty to assist 
with regard to attempting to retrieve most of the private 
treatment records, the Veteran's identification of private 
treatment with Dr. Zuni at Parkview Hospital has not yet been 
developed.  Treatment for the claimed disabilities before and 
shortly after separation from service would be pertinent.  
Thus, the RO should attempt to obtain the treatment records 
from Parkview Hospital and/or Dr. Zuni for the period 1993 to 
the present.  The Board stresses that while VA has a duty to 
assist the Veteran in the development of his claim, the 
Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In the event that additional evidence is retrieved which 
shows treatment for a seizure disorder prior to 1998, the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of his claimed seizure disorder and 
muscle tension headaches.

In light of this matter being remanded, the RO should also 
obtain updated VA treatment records for the period February 
2009 to the present.  VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).



Cervical spine and thoracolumbar spine disabilities

In a February 2009 rating decision, the RO denied entitlement 
to increased disability ratings for the Veteran's service-
connected cervical spine disease and degenerative joint and 
disc disease of the thoracolumbar spine.  In March 2009, a 
notice of disagreement was received.  In March 2009, the RO 
acknowledged receipt of such notice of disagreement; however, 
to date it is unclear whether a statement of the case has 
been issued.  In the event a statement of the case has not 
been issued, appropriate action is necessary with regard to 
the issues of entitlement to increased ratings for cervical 
spine disease and degenerative joint and disc disease of the 
thoracolumbar spine.  38 C.F.R. § 19.26 (2008).  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the Court has made it clear that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
obtain the full name, address, and dates 
of treatment with regard to Parkview 
Hospital and Dr. Zuni.  

2.  After securing the necessary releases 
from the Veteran, the RO should obtain 
the entirety of the Veteran's treatment 
records from Parkview Hospital and Dr. 
Zuni, for the period 1993 to the present.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file. 

3.  The RO should obtain the Veteran's 
updated VA medical records for the period 
February 2009 to the present.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file. 

4.  If, and only if, additional treatment 
records are acquired demonstrating 
treatment for seizure disorder or 
headaches prior to September 1998, the 
Veteran should be scheduled for a VA 
medical examination to determine the 
nature and etiology of his claimed 
seizure disorder and muscle tension 
headache disorder.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  The 
examiner should opine as to the 
following:

a)  Does the Veteran have a seizure 
disorder;

b)  If the Veteran has a seizure 
disorder, is it at least as likely as not 
(a 50 percent or higher degree of 
probability) that a seizure disorder is 
due to service or any incident therein;

c)  Does the Veteran have a disability 
manifested by headaches;

d)  If the Veteran has a disability 
manifested by headaches, is it at least 
as likely as not (a 50 percent or higher 
degree of probability) that any headache 
disorder is due to service or any 
incident therein;

e)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that any headache disorder is proximately 
due to, or aggravated by, a seizure 
disorder.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

5.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 in response 
to the March 2009 notice of disagreement, 
including issuance of an appropriate 
statement of the case, pertaining to the 
denial of increased ratings for cervical 
spine disease and degenerative joint 
disease of the thoracolumbar spine, so 
the Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal is he so desires. 

6.  After completing the above 
development, the RO should readjudicate 
the claims on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



